RIGGS, J.,
concurring in part; dissenting in part.
I agree with the majority that there is not a substantial change of circumstances warranting a change of custody but, on de novo review, I believe that mother’s continued custody requires imposition of certain conditions.
*615When the trial judge modified the dissolution judgment to award father custody, he imposed conditions on mother’s visitation. He ordered that mother’s boyfriend “shall not be allowed to bathe or shower the parties’ minor child” and that, “whenever [he] is in the presence of the minor child, he must be fully clothed.” Those conditions could have been imposed without a change of custody and without disrupting the child’s stability. The majority acknowledges that it finds “the physical contact between the child and mother’s boyfriend is troubling,” 113 Or App at 613, but imposes no conditions as a safeguard. Although I agree that, on this record, a change of custody is not warranted, the trial judge’s concern and the possibility that mother does not fully understand the inappropriateness of her conduct persuade me that her continued custody should be subject to conditions.
We may place conditions on custody when necessary to protect the best interests of the child, when the evidence, although not warranting a change of custody, is nevertheless troubling and presents the likelihood that the child might be exposed to seriously inappropriate sexual misconduct. See, e.g., Reynolds and Reynolds, 37 Or App 291, 297, 587 P2d 480 (1978); A v. A, 15 Or App 353, 359, 514 P2d 358 (1973), rev den (1974). The condition imposed by the trial court should be imposed by this court, even though we reach a different result on custody. I would not award costs to either party.
For these reasons, I concur in part and dissent in part.